FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                            May 20, 2022

                                     No. 04-22-00156-CR

                                      James STRIBLIN,
                                          Appellant

                                                 v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR8935
                        Honorable Jefferson Moore, Judge Presiding


                                        ORDER

Sitting:      Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

       On May 19, 2022, appellant filed a Motion for Emergency Relief Requesting a Stay of
All Proceedings. Appellant’s motion is DENIED. Appellant’s brief in this appeal is due May 26,
2022.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court